Electronically Filed
                                                     Supreme Court
                                                     SCPR-10-0000075
                                                     29-OCT-2010
                                                     02:26 PM
                         SCPR-10-0000075

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   IN RE STANLEY HIN CHIN YOUNG


                       ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
    (By: Recktenwald, C.J., Nakayama, Acoba and Duffy, JJ.,
     and Intermediate Court of Appeals Chief Judge Nakamura,
                  assigned by reason of vacancy)

          Upon consideration of the petition to resign and
surrender license to practice law in the State of Hawai#i,
submitted by Petitioner Stanley Hin Chin Young, filed pursuant to
Rule 1.10 of the Rules of the Supreme Court of the State of
Hawai#i (RSCH), and in consideration of the affidavits and
exhibits in support thereof,
          IT IS HEREBY ORDERED that the petition is granted.
Petitioner shall surrender his license to practice law to the
Clerk forthwith.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Stanley Hin Chin Young, attorney number 1358,
from the roll of attorneys of the State of Hawai#i, effective
with the filing of this order.
          DATED:   Honolulu, Hawai#i, October 29, 2010.
                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Simeon R. Acoba, Jr.
                                 /s/ James E. Duffy, Jr.
                                 /s/ Craig H. Nakamura




                                   2